Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

W.D., on behalf of his minor children, A. & J.;
J. and E. E. on behalf of their minor children,
A. &S.; J.E. on behalf of his minor daughter,

J.H.; J.J., on behalf of her minor child, R.; 19 cv 2066 (VB}
L.V.G., on behalf of his four minor children;
P.J. and M.O., on behalf of his minor child, A., AMENDED COMPLAINT

 

D. and R. J., on behalf of their minor children,

S. & O.:; K.K., on behalf of her minor children

M. & G.; L.K., on behalf of his minor child, L.;

M.K. on behalf of his minor child, A.; V.L., on

behalf of her two minor children; V.M. and A.M.

on behalf of their minor child, 1; T. and M.M.,

on behalf of their minor children Y., N. & S.;

Kk.M., on behalf of her minor children, R. & A.;

J.O., on behalf of her minor child, T.; M.P.,

on behalf of his minor children, Tr. and Te.;

L.P., on behalf of her minor child, M.; M.R., on

behalf of her minor children R. & E.; J.R., on

behalf of her minor child, C. and T.T., on behalf of his
munor child, M., Y.T., on behalf of her minor child, Y.,

Plaintiffs,
against
ROCKLAND COUNTY, DR. PATRICIA SCHNABLE
RUPPERT, COMMISSIONER, ROCKLAND COUNTY
DEPARTMENT OF HEALTH, and ED DAY, COUNTY
EXECUTIVE, COUNTY OF ROCKLAND, both sued in

their individual and official capacities,

Defendants.

1. Plaintiffs are parents of children who were excluded from their school
and, ultimately, other places of public assembly by reason of a series of shifting
orders promulgated by the defendants, Rockland County Department of

Health, by and through its Commissioner, defendant Ruppert. Plaintiffs seek
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 2 of 18

injunctive relief and compensatory damages against defendants for the

violation of their civil and constitutional rights.
I. PARTIES

2. Each plaintiff - W.D., on behalf of his minor children, A. & J.; J. and E. E.
on behalf of their minor children, A. & S.; J.E. on behalf of his minor daughter,
J.H.; J.J., on behalf of her minor child, R.; L.V.G., on behalf of his four minor
children; P.J., on behalf of his minor child, A., D. and R. J., on behalf of their
minor children, 8S. & O.; K.K., on behalf of her minor children M. & G.; L.K., on
behalf of his minor child, L.; M.K. on behalf of his minor child, A.; V.L., on
behalf of her two minor children; V.M. and A.M. on behalf of their minor child,
L.; T. and M.M., on behalf of their minor children Y.,N. &$.; K.M., on behalf of
her minor children; J.O., on behalf of her minor child, T.; M.P., on behalf of his
minor children, Tr. and Te.; L.P., on behalf of her minor child, M.; M.R., on
behalf of her minor children R. & E.; J.R., on behalf of her minor child, C. and
T.T., on behalf of his minor child, M. and Y.T., on behalf of her minor child, Y. -
resides in the County of Rockland and/or enrolled his/her/their child{ren] in
the Green Meadow Waldorf School or the Otte Specht School [which is also
part of the Threefold Community in Chestnut Ridge, New York and serve
students with special needs] [collectively referred to hereinafter as “GMWS”|

which is located in the County of Rockland, within this judicial district.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 3 of 18

3. Defendants are the County of Rockland, its County Executive, Ed
Day, and its Commissioner of Health, Patricia Schnabel Ruppert, D.O. The
defendants reside and work in this judicial district.

fl. JURISDICTION

4, As the challenged order violates plaintiffs’ federal constitutional
rights, this Honorable Court has subject matter jurisdiction pursuant to 28
U.S.C. sections 1331, 1343 (3) & (4) and 1367 and 42 U.S.C. sections 1983
and 1988.

i. STATEMENT OF FACTS

 

5. During the 2018-19 school year, plaintiffs’ minor children attended
GMWS in Chestnut Ridge, New York, a private, non-sectarian school in

Chestnut Ridge, New York.

6. GMWS offers and implements an entirely unique pedagogy premised

on the teachings of Rudolf Steiner.

7. During the 2018-19 school year, GMWS educated approximately 300

children at a single campus within this judicial district.

8. Waldorf schools exist throughout the world and in the United States.

9. Amongst the distinctive features of such schools are their small class
sizes, the assignment of a single main lesson teacher to a class between first
and eighth grades and a very broad curriculum which includes substantial
emphasis on the development of the whole child, as opposed to an emphasis on

rote learning verified by standardized testing.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 4 of 18

10. Plaintiffs chose to enroll their children in GMWS because of its
distinct and unique educational philosophy and pedagogy and its respect for
their deeply held religious beliefs, inchuding, their religiously-based opposition
to vaccination for reasons set forth in the Affidavits which accompanied the

Complaint.

li. The State of New York is one of more than 45 states which

recognizes religious exemptions from childhood immunizations.

12. Parents or guardians with bona fide and sincerely-held religious
beliefs may seek such an exemption from their school district or, in the case of
a private school, that school’s administration allowing their children to attend
school without vaccinations. Likewise, parents/guardians may seek medical
exemptions if a doctor certifies that the vaccination may of shall imperil

his/her health.

13. Pursuant to the laws and regulations established by the State of New
York governing the grant of religious exemptions, each plaintiff applied for, and
received, religiously-based exemptions from vaccinations for his/her child/ren

from GMWS.

14. Plaintiffs each obtained religious exemptions for their children for
the 2018-19 school year and this status allowed plaintiffs’ minor children to
attend school without vaccinations, including the MMR vaccination, which is

the only available vaccination covering measles.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 5 of 18

15. At the commencement of the 2018-19 school year, approximately
half of the students attending GMWS were not vaccinated for measles and the
substantial majority of these children were covered by religious exemptions the

school had duly issued to their parents.

16. In September and October 2018, no measles case was reported at

the GMWS school or in the Threefold Community which surrounds it.

17. On October 18, 2018, after learning of several cases of measles
elsewhere in Rockland County, defendants Ruppert and Day issued an order
requiring unvaccinated students to be excluded from any school in which a
case of measles had been reported; this order covered children attending school

with religious or medical exemptions.

18. This order was predicated on state regulations which authorized the

defendants to so act.

19. The reported cases of measles were largely isolated to the Hasidic
population which lives in self-segregated areas of Rockland County, specifically
New Square and areas of Monsey/Spring Valley, or to those who worked in the

homes of Hasidic families.

20. Defendants supported this first exclusion order by reference to
NYCRR Title 10, section 66-2.6 which authorizes the exclusion of non-
vaccinated students from, and only from, a school which experiences an

outbreak of measles.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 6 of 18

21. As no case of measles had been reported by that date in its school,
GMWS was not within the reach or scope of this initial exclusion order and

plaintiffs’ children continued to attend school at GMWS.

22. Atno time since October 18, 2018 has there been a single reported

case of measles amongst students attending the GMWS or enrolled in GMWS.

23. On October 22, 2018, the New York State Department of Health sent
GMWS a letter which reaffirmed, in relevant part, defendants’ directive: “For
schools that DO NOT have a positive measles case, the schools should NOT
exclude students who are unvaccinated |i.e., those that have a valid religious or

medical exemption].” [emphases in original].

24. The New York State Department of Health further directed schools
which reported at least one case of measles to exclude unvaccinated students

for 21 days “after the last date of exposure”. Id.

25. This language mirrored the substance of the County’s October 18,

2018 exclusion order.

26. Between October 18 and December 3, 2018, there was no reported
case of measles amongst the students or families of students attending GMWS

or within the broader Threefold Community which is proximate to the school.

27. Between October 18 and December 3, 2018, defendants did not
issue any directive or order quarantining or isolating persons infected with

measles or those who had direct contact with those so infected.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 7 of 18

28, Between October 18 and December 7, 2018, plaintiffs’ children

continued to attend GMWS and none contracted measles.

29. Regardless of this fact and the above-cited language of operative
state regulations, on December 3, 2018, defendants extended the exclusion of
any unvaccinated child to GMWS on the ground that the school is located
“near a confirmed case within the community and ha[s] a low overall
vaccination rate, which is an indicator that there is a large number of

students/children at risk for contracting measles.”

30. The same letter states, “In an effort to minimize exclusions, while
simultaneously controlling the outbreak, exclusions in this category are being
made in schools and day cares with the lowest vaccination rates. Schools and
day cares that are currently subject to exclusion requirements in this category
will remain subject to such requirements for 21 days from the date your school

or day care exclusions were required to be begin [sic].” Id.

31. The same letter commanded GMWS to exclude unvaccinated
children “until 21 days after the last case of measles is identified with in your

school...or in close geographic proximity to your school...” Id.
32. Said letter did not define “close geographic proximity”.

33. Upon inquiry by GMWS staff, defendants defined “close proximity”
as within the same zip code as a case of measles, an area exceeding 11 square

miles.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 8 of 18

34. Defendants excluded unvaccinated students from GMWS even
though each excluded child had an exemption from immunization granted
pursuant to state law, there had been no reported case of measles in the schooi
or the broader Threefold community and the referenced zip code encompassed
a very large area, inclusive, 11 square miles, and included insular populations
[with some instances of measles] with whom students attending GMWS had,
and were likely to have, no contact and, certainly, no contact while at GMWS

which enrolis no students from the Hasidic community.

35. Further, between December 7, 2018 and April 12, 2019, defendants
made no effort to limit or restrict the movement of those with, or likely to have

been directly exposed to, measles.

36. The force and effect of defendants’ December 3, 2018 order was to
invalidate plaintiffs’ religious exemptions in a manner neither contemplated nor
permitted by state law and to deprive plaintiffs’ children of the right to attend
school which their parents had obtained for them by and through compliance

with the state-created process allowing its attainment.

37. On or about December 3, 2018, defendants’ agents advised GMWS
that, if the school attained an immunization rate of 80%, they would vacate the

exclusion order and allow it to re-admit all students.

38. Defendants’ agents never put this in writing, but repeated it during

several conversations with Maureen Satriano, R.N., GMWS’s nurse.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 9 of 18

39. Effective December 7, 2018, the GMWS complied with the
defendant’s edict and excluded all non-vaccinated children from its pre-k-12

schools.

40. On December 21, 2018, more than two weeks after the exclusion
order was initially applied to the GMWS, defendant Ruppert altered that order,
advising GMWS that, “the School Exclusion order will be lifted when your

school reaches an immunization rate for MMR vaccine of 95%.”

41. No state law or regulation established 95% as an immunization rate
which any public or private school in the state was required to meet as a
condition to recognizing religious or medical exemptions to vaccinations both of

which state law expressly permit.

42. An immunization rate of 95% is wholly incompatible with the
number of families attending GMWS with bona fide religious exemptions to
immunization and, its implementation effectively excluded large numbers of
children from continuing with their educations at GMWS5 regardless of the fact
that the school’s enrollees had not experienced a single instance of measles
during the 2018-19 school year and defendants lacked authority to exclude

children from school absent a reported case of measles within that school.

43. In light of the dearth of other proximate Waldorf schools, the
December 7 exclusion order and succeeding iterations of the same order
effectively and substantially limited the educational choices available for

plaintiffs committed to educating their children at a Waldorf school.
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 10 of 18

44. Following the December 21, 2018 letter, cases of measles continued

to be reported within isolated areas of the GMWS’s zip code.
45. No case was reported amongst a GMWS enrollee or employee.

46. On February 7, 2019 defendants advised GMWS nurse Satriano that
the school could not re-admit excluded, non-vaccinated students until 42 days
after the last reported case of measles in the County of Rockland. Its agents

repeated this oral directive in a subsequent phone call.

47. Thereafter, through their counsel, defendants claimed never to have

issued any such order.

48. On February 7, 2019, defendants’ agents also advised Satriano that
they were abandoning the “zip code” as a frame of reference and extended the

exclusion order so long as any case of measies existed in Rockland County.

49. However, defendants also abandoned this directive, claiming in mid-
March 2019, that they continued to exclude based on cases arising within two

zip codes, not county-wide.

950. On or about March 25, 2019, defendant Day issued an Emergency
Declaration and an attendant local emergency order barring plaintiffs’

unvaccinated children from all “public places” within the County of Rockland.

51. Defendant Day issued this Emergency Declaration under the

authority of New York State Executive Law section 24.

10
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 11 of 18

52. That Executive Law authorizes local emergency orders of up to five
days in duration to deal with public emergencies like rioting, catastrophes or

epidemics.

53. Defendant Day’s local emergency order purported to apply fora
period of thirty days, well in excess of that permitted for such an order by

Executive Law section 24.

54. Defendant Day’s emergency declaration was not triggered by a

catastrophe, rioting, an epidemic or any similar warrant.

55. Defendant Day’s emergency order explicitly excepted from its reach
and scope students unvaccinated for medical reasons and anyone over the age

of 18.

56. Unvaccinated persons in these latter groups were permitted in

public places and not covered by the Day local emergency order.

57. On April 5, 2019, the Supreme Court for the County of Rockland
temporarily enjoined defendant Day’s emergency declaration and his local
order which restricted the school attendance of plaintiffs’ children or their
appearance in any other public place, such as a synagogue, mosque or church

or a shopping area.

58. During the week of April 15, the Appellate Division for the Second
Department twice rejected defendants’ efforts to vacate the TRO issued by

Supreme Court, Rockland County.

il
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 12 of 18

59. Since April 8 and on account of the TRO entered by state Supreme
Court, petitioners’ children have been permitted to resume attendance at the

GMWS.

60. On or about April 16, 2019, defendants Day and Ruppert issued two

new orders.

61. The first order restricted persons with measles from public places.

62. The second order excluded from school attendance in Rockland
County unvaccinated children who do not have religious or medical

exemptions.

63. In neither the April 5 emergency declaration or order or those issued
on April 16, 2019 did defendants incorporate by reference or otherwise refer to
defendant Ruppert’s December 3 order which purported to exclude from GMWS
students who had religious exemptions issued pursuant to state law until that

school reached a 95% immunization rate.

64. However, on May 3, 2019, defendants’ attorney claimed in open
court that the December 3, 2019 order remained in force and effect and that
defendants again should be permitted to use that directive to exclude

petitioners’ unvaccinated children from GMWS.

65. To date, the State Supreme Court has not altered its TRO and

petitioners’ children continue to attend GMWS.

12
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 13 of 18

66. Assuming the efficacy of the MMR vaccination, excluding non-
vaccinated children from GMWS is not necessary to protect vaccinated

classmates.

67. Each plaintiff has agreed to accept the “risk” of their child
contracting measles through school attendance at a school which has no

reported case of measles.

68. In their local emergency orders issued on April 5, 2019, defendants
barred fromm public places only unvaccinated children under the age of 18 with

religious exemptions.

69. In the same order, defendants did not bar unvaccinated adults or

even adults with measles from public places.

70. Coincident with his issuance of the now enjoined April 5 emergency
declaration, defendant Day has campaigned extensively against New York

State’s recognition of a religious exemption for vaccinations.

71. Coincident with his issuance of the now enjoined April 5 emergency
declaration, defendant Day attacked parents who have exercised New York’s
religious exemption to vaccination, legislators who support such exemptions
and the State Supreme Court Justice who struck Day’s emergency declaration

and patently illegal local emergency order.

72. Defendants’ express motivation is to exert their power and control

over those who have received state-sanctioned religious exemptions and to

13
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 14 of 18

deny them the right to have their children attend school regardless of the fact

that there has been no measles outbreak in their schools.

73. The force and effect of defendants’ several orders, whether
promulgated on December 7, December 21, in February 2019, in March and
April 2019 is to eviscerate permitted religious exemptions and to deprive
children benefitting from such exemptions the right to attend school in the

State of New York.

74. By and through the policies they have adopted and attempted to
enforce, defendants sought to extinguish the religious exemption guaranteed by
state law for those like plaintiffs who have demonstrated sincerely held

religious beliefs and obtained religious exemptions from vaccination.

75. Without any authority in law or any due process of law, defendants’
orders summarily excluded from GMWS numerous children whose parents,
plaintiffs herein and others similarly situated, had sought and attained from
the school a bona fide religiously based exemption from the use of

vaccinations.

76, The various referenced exclusion orders caused substantial
damage to plaintiffs, their children and others similarly-situated persons,
including, in the following ways: [a] plaintiffs’ children’s education and social
relationships were substantially disrupted; [b] plaintiffs’ intimate,
constitutionally protected life choices, including the state-created right to

exercise their bona fide religious beliefs and their right to choose a private

14
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 15 of 18

school which reflects their values and beliefs, were trammeled; [c] the patterns
of daily life which plaintiffs chose and implemented, including their work and
child care schedules, were substantially disrupted, often with significant
psychological and financial costs and [d] plaintiffs were caused substantial
uncertainty due to the shifting nature of defendants’ edicts and when, if ever,

they would be permitted to return their children to the school of their choice.

77. Each of these negative effects caused substantial hardship and
stress for each plaintiff in that his/her child[ren] was/were excluded from

school with no viable alternative.

78, The exclusion orders challenged herein were each ultra vires and

their entry exceeded the authority reposed in defendants.

AS AND FOR A FIRST CAUSE OF ACTION — VIOLATION OF
PROCEDURAL DUE PROCESS

79. Plaintiffs incorporate paras. 1-78, as if fully restated herein.

80. Without due process of law, defendants’ ultra vires exclusion orders
unconstitutionally trammeled plaintiffs’ state-create right to send their children
to school without vaccinations and instead contrary to the provisions of state
law, summarily barred plaintiffs’ children from school in violation of the due
process clause of the Fourteenth Amendment as made actionable by and

through 42 U.S.C. section 1983.
AS FOR SECOND AND THIRD CAUSES OF ACTION
81. Plaintiffs incorporate paras. 1-80, as if fully restated herein.

a5
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 16 of 18

82. Contrary to the laws of the State of New York, defendants’ local
emergency order dated March 25, 2019 intentionally targeted persons with
sincerely-held religious beliefs and barred their unvaccinated children under
the age of eighteen from school attendance and other forms of public assembly
while allowing those over the age of 18 who had never been vaccinated and
those under 18 with medical exemptions to continue attending the same

schools and to engage in activities requiring public assembly.

83. Said county policy violates the First and Fourteenth Amendments
because it targeted those holding sincere religious beliefs while excluding from
the reach of the same orders causing school exclusion those with medical
reasons for not vaccinating their children and those unvaccinated persons over
the age of 18, including those who had had contact with persons who had

contracted measles.

84. Said policy violates the First Amendment to the United States
Constitution by substantially burdening those with bona fide religious grounds
not to immunize their children while allowing those without such deeply held
religious beliefs to continue to send their unvaccinated children to school and

those over the age of 18 to escape coverage of the order altogether.

85. In so burdening those with a sincerely held religious belief,
defendants have not established that any compelling reason justifies the

derogation of those beliefs.

16
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 17 of 18

86. Said county policy intentionally further treated differently those who
posed the same alleged threat to public health, that is, those not immunized
due to religious beliefs and those not immunized for some form of medicai
reason and those over the age of 18 who are not immunized, in violation of the

equal protection clause of the Fourteenth Amendment.
AS AND FOR A FOURTH CAUSE OF ACTION
87. Plaintiffs incorporate by reference paras. 1-86.

88. By restricting their right to publicly assemble without legal authority
or any compelling reason, defendants Day and the County violated plaintiffs’
rights as guaranteed by the First Amendment and made actionable by 42

U.S.C. section 1983.
v. PRAYER FOR RELIEF

WHEREFORE, plaintiffs pray that this Honorable Court accepts
jurisdiction over this matter, permanently enjoins defendants from exceeding
their authority in responding to outbreaks of contagious diseases within the
County of Rockland, awards to plaintiff compensatory damages for the injuries
defendants have caused them and their children and enters any other and
further relief as it deems to serve the interests of law and equity, including

attorneys’ fees and costs to plaintiffs.
Respectfully submitted,
MICHAEL H. SUSSMAN [3497]

17
Case 7:19-cv-02066-JCM Document 32 Filed 05/13/19 Page 18 of 18

SUSSMAN & ASSOCIATES
PO BOX 1005

GOSHEN, NEW YORK 10924
(845)-294-3991

Counsel for Plamtiffs

Dated: May 13, 2019

18
